I do not agree with the decision of the court in this case. It is in conflict with Arnold  Murdock Co. v. Industrial Com.314 Ill. 251, which the opinion cites but does *Page 38 
not directly overrule. The court also cites Superior Coal Co.
v. Industrial Com. 321 Ill. 240, which is in direct conflict with the Arnold  Murdock Co. case. In the latter case the award became final in February, 1917. The company filed a petition under paragraph (f) of section 8, as amended in 1921, for review of the award. The court held in that case that the amendment of 1921 authorized the review of an award without limit as to time but that the award sought to be reviewed had become a vested right before the amendment was adopted, and there was no indication in the language of the amendment that the legislation was intended to be retroactive; that in any event we were prevented from so construing it, because the award was a vested right of property before the enactment of the amendment, and that to construe it to be retroactive would destroy or diminish a vested right of property, which the legislature had no authority to do. The court said no one has a vested interest in a public law, and the legislature might repeal or amend all acts not in the nature of contracts or private grants, but that no repeal or amendment could have the effect of extinguishing rights acquired under the law. That case was decided in 1924 and is reported in 40 A.L.R. 1470, with notes. Superior Coal Co. v. Industrial Com. supra, was decided in 1926. The petition for review passed on in that case was filed under paragraph (f) of section 8. The court said the substantial question presented was whether the company was entitled to a review under the terms of the amendment. The award became final September 16, 1920, and the court held it could not be reviewed under the original petition, which was filed in March, 1923, under paragraph (h) of section 19, because more than eighteen months had elapsed after the award was entered. During the hearing an amended petition was filed under paragraph (f) of section 8, as amended in 1921. The court held the award could be reviewed under the amended petition, and said *Page 39 
the right of review given by the amendment of 1921 is an additional provision for review, similar in character to the one provided in paragraph (h) of section 19, which had become inoperative and ineffective by lapse of time. The court said the amendment to section 21 provided a new remedy or procedure for reviewing an award and was to be construed as retrospective in its operation. The court held the award was subject to review under the amended petition. In my judgment that case and the Arnold  Murdock Co. case cannot both be right, as it is my understanding they are in direct conflict.
In the instant case the award became final in April, 1921, and four years later a petition for review was filed under paragraph (f) of section 8 of the Workmen's Compensation act. The commission reviewed and modified the award, but the circuit court set aside the order of the commission and held it was without jurisdiction to make the order. Both the Arnold Murdock Co. case and the Superior Coal Co. case are referred to in the opinion, but I do not understand they are or can be distinguished and neither case is overruled. The court holds the award in this case, although it became final four years before the petition was filed, is subject to review under the amendment, which was a change in procedure that affected only the remedy or procedure, and gives all parties a right of review without regard to whether the award became final before or after the amendment. As I understand the law, when a judgment becomes final it is a vested right and cannot be destroyed or diminished by subsequent legislation. It is unnecessary to cite authorities, as they are plentiful and will be readily found. I do not think the legislature ever intended to make, or had any purpose in making, the 1921 amendment retroactive, and I do not think it had the authority to do so had it so intended. The award in this case was subject to review under paragraph (h) of section 19 at the time the amendment of 1921 became effective, *Page 40 
as the eighteen months had not expired after the award became final, but I do not agree that the award was subject to review under paragraph (f) of section 8. I have tried to call attention to the conflicting decisions on this question and give briefly my position as to what the law is. I cannot agree to the decision in this case.